DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 06 October 2021 has been entered. Claim(s) 1-16 remain pending in the application. The amendment to the specification and drawings filed 27 September 2021 have also been entered. Applicant’s amendments have overcome each and every objection to the specification and drawings and every rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 25 June 2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-3, 8-11, and 16 are objected to because of the following informalities:  the terms "time sequenced signals", "signals", "data signals", and "load signals" are used interchangeably; a single term should be used consistently throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the load sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 provides antecedent basis for “the load cells” rather than “the load sensors”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "capture time sequenced signals from the load sensors in real-time, input the time sequenced signals to a convolution neural network to establish a membership of an action indicated by the signals, apply a probability density function to the established membership to determine a confidence interval for the particular membership, and if the confidence is sufficient, automatically provide an indicator identifying the most likely action indicated by the signals". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "capture time sequenced signals from the load sensors in real-time, input the time sequenced signals to a convolution neural network to establish a membership of an action indicated by the signals, apply a probability density function to the established membership to determine a confidence interval for the particular membership, and if the confidence is sufficient, automatically provide an indicator identifying the most likely action indicated by the signals" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a sensing system for detecting, classifying, and responding to a patient action 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 9 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the time sequenced signals are filtered using median filtering applied to predefined groups of time sequenced data points of the signals.” The claim element of claim 1 of a sensing system is recited with a high level of generality (as written, the actions of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1-2, claim 3 recites the limitation “wherein the filtered data signals are down sampled prior to being input into the convolution neural network.” The claim element of claim 1 of a sensing system is recited with a high level of generality (as written, the actions of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1-3, claim 4 recites the limitation “wherein the convolution neural network is trained using historical signal data.” The claim element of claim 1 of a sensing system 
Besides the abstract idea of claims 1-4, claim 5 recites the limitation “wherein the output of the convolution neural network is limited to (0, 1) using a sigmoid function.” The claim element of claim 1 of a sensing system is recited with a high level of generality (as written, the actions of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1-5, claim 6 recites the limitation “wherein a feature map of a convolution layer output is pooled over a local temporal neighborhood by a sum pooling function.” The claim element of claim 1 of a sensing system is recited with a high level of generality (as written, the actions of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein a mean square error function is applied as a cost function for the neural network.” The claim element of claim 1 of a sensing system is recited with a high level of generality (as written, the actions of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the load signals are normalized based on a weight of the patient determined by the load sensors.” The claim element of claim 1 of a sensing system is recited with a high level of generality (as written, the actions of the controller may be carried out by a person alone or with a generic computer in any undefined manner). 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a method of operating a sensing system for detecting, classifying, and responding to a patient action on a patient support apparatus comprising capturing time sequenced signals from load cells supporting a patient in real-time, inputting the time sequenced signals to a convolution neural network to establish a membership of an action indicated by the signals, applying a probability density function to the established membership to determine a confidence interval for the particular membership, and if the confidence is sufficient, automatically providing an indicator identifying the most likely action indicated by the signals". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 9 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitations "a method of operating a sensing system for detecting, classifying, and responding to a patient action on a patient support apparatus comprising capturing time sequenced signals from load cells supporting a patient in real-time, inputting the time sequenced signals to a convolution neural network to establish a membership of an action indicated by the signals, applying a probability density function to the established membership to determine a confidence interval for the particular membership, and if the confidence is sufficient, automatically providing an indicator identifying the most likely action indicated by the signals" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitations of “load cells” and “a patient supporting apparatus” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic load cell and a generic platform or bed, which Hayes (U.S. 20120116187 A1) describes as well-understood, routine, and conventional in its description of a “load cells/transducers are known in the art” (Paragraph 0021) and “the term bed may be used to mean any structure with a generally horizontal surface used/intended for use in supporting a body during a period of rest and/or sleep” (Paragraph 0020). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the method may be performed by a person with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 9, which was rejected under 35 U.S.C. 101 in paragraph 11 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 9, or comprise significantly more than the limitations of claim 9.
Besides the abstract idea of claim 9, claim 10 recites the limitation “wherein the time sequenced signals are filtered using a median filter applied to predefined groups of time sequenced data points of the signals.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract ideas of claims 9-10, claim 11 recites the limitation “wherein the filtered data signals are down sampled prior to being input into the convolution neural network.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 12 recites the limitation “wherein the convolution neural network is trained using historical signal data.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This 
Besides the abstract idea of claim 9, claim 13 recites the limitation “wherein the output of the convolution neural network is limited to (0, 1) using a sigmoid function.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 9 and 13, claim 14 recites the limitation “wherein a feature map of a convolution layer output is pooled over a local temporal neighborhood by a sum pooling function.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 15 recites the limitation “wherein a mean square error function is applied as a cost function for the neural network.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 16 recites the limitation “wherein the load signals are normalized based on a weight of the patient determined by the load sensors.” The claim element of claim 9 of a method of operating a sensing system is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz (A Load-Cell Based…) in view of Chwyl (DeepPredict…), further in view of Shavit (U.S. 20170368413 A1).
Regarding claim 1, Alaziz teaches a sensing system (Section 1.3—body movement monitoring system) for detecting, classifying, (Section 1.3—Software components involve detection and classification) and responding (Abstract—can be used to detect, notify, and recognize events) to a patient action comprising a frame (Fig. 3.5—bed frame), a plurality of load sensors supported by the frame (Fig. 3.5—load cells), a patient supporting platform supported by the plurality of load sensors so that the entire load supported by the patient supporting platform is transferred to the plurality of load sensors (Section 3.2—body motion on the bed causes each load cell’s resistance to change), a controller supported by the frame (Section 3.2—base station), the controller electrically coupled to the load sensors and operable to receive a signal from each of the plurality of load sensors with each load sensor signal representative of a load supported by the respective load sensor (Section 3.2—each load cell sends its data to the base unit for processing), the controller including a processor (Section 3.2—base unit conducts processing) and a memory device, the memory device including a non-transitory portion storing instructions (Fig. 1—instructions included in base unit for processing) that, when executed by the 
Regarding claim 2, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing system of claim 1. Alaziz additionally teaches filtering is applied to the load signals to remove the random measurement noise (Section 3.2, data normalization—local mean removal; Section 3.3.1—low pass filtration). However, Alaziz does not specifically teach median filtering. As Alaziz already applies common filtration methods to remove noise from the signals, it would have been obvious to one having ordinary skill in the art at the time of filing to have tried a median filter in place of or in addition to the current filters of Alaziz in order to predictably reduce noise in the load sensor signals with a reasonable expectation of success.
Regarding claim 7, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing system of claim 1. Alaziz additionally teaches wherein a mean square error function is applied as a cost function for the neural network (Section 4.4.2—measures how much worse the Mean Square Error becomes after a permutation and repeats for each feature).
Regarding claim 8, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing system of claim 1. Alaziz additionally teaches wherein the load signals are normalized to eliminate the effect of the patient's weight (Section 3.3.1—normalize the data).
Regarding claim 9, Alaziz teaches a sensing method (Section 1.3—body movement monitoring system) for detecting, classifying, (Section 1.3—Software components involve detection and classification) and responding (Abstract—can be used to detect, notify, and recognize events) to a patient action on a patient support apparatus (Fig. 3.5—bed frame), comprising capturing time sequenced signals from load cells supporting a patient (Section 3.2—body motion on the bed causes each load cell’s resistance to change; Section 3.2—each load cell sends its data to the base unit for processing; Section 3.3.1—signals transmitted in real time), input the time sequenced signals to a 

Regarding claim 12, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing method of claim 9. Alaziz additionally teaches wherein the convolution neural network is trained using historical signal data (Section 3.4.1—randomly chose 10 subjects’ data sets for the training purpose; Section 4.1—system does not require additional training when a new subject is introduced). In this case it may be seen that the method of Alaziz trains using historical data of various subjects who may later be users of the method.
Regarding claim 15, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing method of claim 1. Alaziz additionally teaches wherein a mean square error function is applied as a cost function for the neural network (Section 4.4.2—measures how much worse the Mean Square Error becomes after a permutation and repeats for each feature).
Regarding claim 16, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing method of claim 9. Alaziz additionally teaches wherein the load signals are normalized to eliminate the effect of the patient's weight (Section 3.3.1—normalize the data).
Claims 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz in view of Chwyl, further in view of Shavit, as applied to claims 1-2, 7-10, 12, and 15-16 above, and further in view of Hayes (U.S. 20120116187 A1).
Regarding claim 3, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing system of claim 2. However, none of Alaziz, Chwyl, or Shavit teaches wherein the filtered data signals are down sampled prior to being input into the convolution neural network. Hayes teaches a system where signals from a load cell are down sampled (Paragraph 0042—for each load signal, the signal was down sampled and filtered) prior to being input into a classifier such as a neural network (Paragraph 0035—method may comprise decimating the data, extracting features, and using the distribution of the features to train a classifier…the classifier may use any of a number of well-known machine learning techniques such as neural networks). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Alaziz, Chwyl, and Shavit with the down sampling of Hayes in order to predictably reduce the computation load on the classifier.
Regarding claim 4, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing system of claim 3. Alaziz further teaches wherein the convolution neural network is trained using historical signal data (Section 3.4.1—randomly chose 10 subjects’ data sets for the training purpose; Section 4.1—system does not require additional training when a new subject is introduced). In this case it may be seen that the method of Alaziz trains using historical data of various subjects who may later be users of the method.
Regarding claim 11, Alaziz in view of Chwyl, further in view of Shavit teaches the sensing method of claim 10. However, none of Alaziz, Chwyl, or Shavit teaches wherein the filtered data signals are down sampled prior to being input into the convolution neural network. Hayes teaches a system where signals from a load cell are down sampled (Paragraph 0042—for each load signal, the signal was down sampled and filtered) prior to being input into a classifier such as a neural network (Paragraph 0035—method .
Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz in view of Chwyl, further in view of Shavit, further in view of Hayes as applied to claims 3-4 and 11 above, and further in view of Checka (U.S. 20160350336 A1).
Regarding claim 5, Alaziz in view of Chwyl, Shavit, and Hayes teaches the sensing system of claim 4. However, none of Alaziz, Chwyl, Shavit, or Hayes teaches wherein the output of the convolution neural network is limited to either a value of 0 or 1 using the sigmoid function. Checka teaches a system for processing data using a convolution neural network wherein the output of the convolution neural network is limited to either a value of 0 or 1 using the sigmoid layer prior to classification (Paragraph 0047—adding a hidden layer that is forced to output 0 or 1 by a sigmoid activation layer). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Alaziz, Chwyl, Shavit, and Hayes with the sigmoid function of Ji in order to predictably reduce the computation time of the classification system. 
Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz in view of Chwyl, further in view of Shavit, further in view of Hayes, further in view of Checka as applied to claim 5 above, and further in view of Ji (U.S. 20110182469 A1).
Regarding claim 6, Alaziz in view of Chwyl, Shavit, and Hayes teaches the sensing system of claim 5. Checka teaches the remaining limitations of claim 5. However, none of Alaziz, Chwyl, Shavit, Hayes, or Checka teaches wherein the feature map of a convolution layer output is pooled over a local temporal neighborhood by a sum pooling function. Ji teaches a system for recognizing actions using a convolution .
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz in view of Chwyl, further in view of Shavit as applied to claims 1-2, 7-10, 12, and 15-16 above, and further in view of Checka.
Regarding claim 13, Alaziz in view of Chwyl, and Shavit teaches the sensing method of claim 9. However, none of Alaziz, Chwyl, or Shavit teaches wherein the output of the convolution neural network is limited to either a value of 0 or 1 using the sigmoid function. Checka teaches a method for processing data using a convolution neural network wherein the output of the convolution neural network is limited to either a value of 0 or 1 using the sigmoid layer prior to classification (Paragraph 0047—adding a hidden layer that is forced to output 0 or 1 by a sigmoid activation layer). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Alaziz, Chwyl, and Shavit with the sigmoid layer of Checka in order to predictably reduce the computation time of the classification system.
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alaziz in view of Chwyl, further in view of Shavit, further in view of Checka as applied to claim 13 above, and further in view of Ji.
Regarding claim 14, Alaziz in view of Chwyl, and Shavit teaches the sensing method of claim 9. Checka teaches the remaining limitations of claim 13. However, none of Alaziz, Chwyl, Shavit, or Checka teaches wherein the feature map of a convolution layer output is pooled over a local temporal neighborhood by a sum pooling function. Ji teaches a system for recognizing actions using a convolution .
Response to Arguments
Applicant's arguments filed 27 September 2021 with respect to the rejection of claims 1-16 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the inclusion of structural components such as the processor, controller, and patient supporting platform constitute an instrument for taking measurements and responding to the measurements, such that the claims are not directed to an abstract idea. However, as noted above in this action, each of these structural components constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. As such, the addition of structural elements constitutes only extra-solution activity, such that the remaining limitations of the claim still constitute limitations which are capable of being performed in the human mind, even if requiring the use of a generic computer. In addition, as discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described additional elements of the functions of the controller and processor still fall into the mental process group of abstract ideas which can be 
Applicant additionally argues that the claim when considered as a whole is directed to eligible subject matter as a device for objectively characterizing patient movement. With respect to applicant’s argument that the limitations must be considered as a whole to assess whether the judicial exception has been integrated into a practical limitation, mere instructions to apply an exception using a generic computer component, in this case a processor, additionally cannot provide an inventive concept. The various structural components, as noted above, do not negate the mental nature of the steps performed by the controller, as the steps performed by the sensors amount to mere data gathering and there is no indication in the claim language that the processing steps, such as establishing membership of an action and determining a confidence interval, are performed in real-time. The current claim language allows for collection of data from sensors in real-time, which is a well-understood ability of generic load sensors, and the automatic providing of an indicator once a confidence interval has been determined, but does not describe the timing of the calculating steps such that they may be performed over a sufficiently long period of time as to allow the human mind to make said calculations.
Applicant further argues that the claimed subject matter constitutes an improvement over existing systems which are limited in their ability to classify patient movement and have potential for false alarms and caregiver fatigue (Applicant’s remarks, page 9). However, per MPEP 2106.04(d)(1), the claim itself and not just the specification must reflect the disclosed improvement. The current claim language does not reflect any features relating to reducing false alarms or caregiver fatigue. In addition, the arguments pertaining to improvement are not persuasive when novelty cannot be demonstrated 
Applicant additionally argues that the claim recites a practical application of the determination of an objective classification. Applicant argues that the claims of the instant application are analogous to the situation in McRO, Inc. such that the subject matter of claim 1 is fully within the scope of subject matter eligible for patenting. However, the subject matter of McRO is distinguishable from the instant application as McRO resulted in a real and specific improvement to lip synchronization previously unattainable using previous methods. The result of the claimed method of McRO was an application of the final stream of output morph weighted sets to an animated sequence, which necessarily resulted in the improved lip synchronization method. This is distinguishable from the applicant’s currently claimed method in that the currently claimed method results in “providing an indicator”, but does not require any action based on the indicator; it only provides a different opportunity for a provider to change the bed settings or otherwise attend to the patient, which may result in improved patient action but the improvement is not necessitated.
Claims 1-16 thus remain rejected under 35 U.S.C. 101.
Applicant's arguments filed 27 September 2021 regarding the rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In particular, applicant argues that the finding of obviousness for modifying the system of Alaziz with the teachings of the additional references (Chwyl and Shavit, in this case of claim 1) is grounded in hindsight bias and that “Alaziz does not teach the need for any method or mechanism to improve the system for classifying patient movement” (Applicant’s remarks, page 12) such that Alaziz does not teach the recited limitations.  Alaziz does note that “In-bed mobility measurement is a very important factor when monitoring patients or people during sleep is required” (Page 1, Introduction) and that “our goal is to provide a system that can accurately detect and classify any motion during sleep or in-bed resting time” (Page 2, Introduction); .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALR/               Examiner, Art Unit 3791                                                                                                                                                                                         	/CHRISTIAN JANG/               Primary Examiner, Art Unit 3791